Citation Nr: 0406727	
Decision Date: 03/15/04    Archive Date: 03/30/04	

DOCKET NO.  03-13 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to additional VA educational assistance under 
Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the benefit sought on appeal.  
The veteran, who had active service from March 1995 to 
February 1998, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A veteran who is eligible for basic educational 
assistance under Chapter 30, Title 38, United States Code is 
entitled to 36 months of basic educational assistance (or the 
equivalent thereof in part-time educational assistance).

3.  The veteran has utilized more than 36 months of basic 
educational assistance.


CONCLUSION OF LAW

The requirements for additional education assistance under 
Chapter 30, Title 38, United States Code, have not been met.  
38 U.S.C.A. §§ 3011, 3013, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 21.7042, 21.7072 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

However, the Board observes that the record on appeal does 
not reflect that the veteran was notified of the provisions 
of the VCAA, including the evidence necessary to substantiate 
his claim and the division of responsibilities between the VA 
and the veteran for obtaining that evidence.  In any event, 
the Board would observe that the Statement of the Case 
provided to the veteran notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  In this case the relevant and 
probative evidence consists of records regarding the 
computation of the veteran's education award.  That evidence 
is associated with the claims file, and the veteran has not 
indicated that there is any additional evidence that needs to 
be obtained.  Therefore, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and that no useful purpose 
would be served by returning the case to the RO and delaying 
a decision on the veteran's appeal.

Furthermore, as will be explained below, the Board finds that 
the law, and not the evidence is dispositive in this case.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that when a law, and not the underlying 
facts or developmental facts are dispositive in a matter, the 
VCAA can have no effect on the appeal.  Manning v. Principi, 
16 Vet. App. 534 (2002); Smith v. Gober, 14 Vet. App. 227 
(2002) (VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 
143 (2002) (VCAA not applicable where law, not factual 
evidence, is dispositive).  Therefore, the Board finds that 
no further action is necessary under the VCAA in this case 
and that the case is ready for appellate review.

The basic facts in this case are not in dispute.  The veteran 
filed a claim for educational assistance in April 1998.  He 
was paid educational assistance at varying rates between May 
1998 and July 2003.  The RO informed the veteran in the 
Statement of the Case that the veteran had received the 
maximum 36 months of education benefits allowable under the 
Chapter 30 program, and in fact had used a total of 37 months 
and 13 days of education benefits because he had remaining 
eligibility as of the date of the beginning of his last term 
and the RO indicated that they were able to pay him until the 
end of that last term.

Generally, each individual entitled to basic educational 
assistance under Chapter 30 is entitled to 36 months of 
educational assistance benefits or the equivalent in 
part-time educational assistance.  38 U.S.C.A. § 3013(a)(1); 
38 C.F.R. § 21.7072(a).  The veteran does not dispute the 
amount of time or the dates the VA states he was enrolled in 
school, but does dispute the method used to determine the 
amount of entitlement he had used.  The veteran asserts that 
the VA pays a part-time and full-time students different 
rates of educational assistance, but computes their 
entitlement in the same manner.  Essentially, the veteran 
contends that his part-time schooling was incorrectly counted 
against his entitlement at a full-time rate.  He maintains 
that this is unfair to students attending school on a 
part-time basis.

However, a review of records pertaining to the veteran's 
education award reflects that that is simply not the case.  
For example, award data from the veteran's enrollment between 
September 8, 1998, and December 20, 1998, shows the veteran 
was initially awarded educational assistance at a full-time 
rate.  However, the veteran subsequently reduced his hours at 
school and a subsequent education award reflects that the 
veteran was paid for that period of time at a part-time rate 
and that his training time was adjusted to half that 
previously computed, from 4 to 2.  Other award data reflects 
similar computation of training time with the veteran using 2 
units of training when attending school half time and 4 units 
of training when attending full time.  The veteran has not 
questioned any specific period of time as being incorrect in 
the computation of his training time. 

After reviewing the education award data, the Board finds no 
basis to the veteran's contention that his training time was 
improperly calculated.  During the time between May 1998 and 
July 2003 the veteran attended four educational institutions 
and utilized 37 months and 13 days of education benefits.  
The RO specifically indicated that the veteran used 22 months 
and 11 days at the Community College of Philadelphia, 8 
months and 7 days at LaSalle University, 2 months and 16 days 
at Raritan Valley Community College and 3 months and 9 days 
of education benefits at the University of Phoenix.  (The 
Board's calculation yields a result of 36 months and 13 days 
of education benefits.)  In any event, the veteran has used 
the maximum 36 months of education benefits and the law does 
not provide for any additional benefits.  Accordingly, 
additional education benefits under Chapter 30, Title 38, 
United States Code are not warranted.


ORDER

Additional education assistance under Chapter 30, Title 38, 
United States Code is denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



